Case 9:18-cv-80106-DMM Document 254 Entered on FLSD Docket 11/19/2020 Page 1 of 5




                                   UNITED STATES DISTRIC COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     Case No. 9:18-CV-80106-DMM

    GLOBAL DIGITAL SOLUTIONS, INC.,

           Plaintiff,

    vs.

    GRUPO RONTAN ELECTRO METALURGICA, S.A.,
    JOAO ALBERTO BOLZAN, and
    JOSE CARLOS BOLZAN,

           Defendants.
                                                                 /


      PLAINTIFF’S MOTION IN LIMINE TO EXCLUDE TESTIMONY WITH RESPECT
        TO MATTERS THAT WERE THE SUBJECT OF DISCOVERY REQUESTS TO
                    WHICH DEFENDANTS FAILED TO RESPOND

           Plaintiff Global Digital Solutions, Inc. (“GDSI”) moves for an order in limine excluding

   Defendants Grupo Rontan Electro Metalurgica, S.A., Joaa Alberto Bolzan, and Jose Carlos Bolzan

   (together, “Defendants”) from presenting at the damages hearing scheduled for December 2, 2020,

   any evidence with respect to matters that were the subject of discovery requests to which

   Defendants failed to properly respond.

                                               ARGUMENT

           The “record contains various instances where Defendants willfully violated court orders

   and otherwise acted in bad faith.” [D.E. 206 at 6.] Those are not GDSI’s words. They are the

   Court’s. As the Court noted in entering a default judgment against Defendants, “the record

   contains various instances where Defendants willfully violated court orders and otherwise acted

   in bad faith.” (Id. at 6.) Consequently, the Court entered a default judgment because “Defendants’

   failure to participate in this litigation has prevented Plaintiff from effectively litigating the merits

   of the dispute.” (Id. at 7.)


                                                      1
Case 9:18-cv-80106-DMM Document 254 Entered on FLSD Docket 11/19/2020 Page 2 of 5




           For the same bad faith discovery conduct that the Court found a default judgment against

   Defendants is appropriate, the Court should preclude Defendants from adducing any testimony on

   subjects on which they denied GDSI discovery. It would be anomalous to default Defendants

   because they have failed to produce discovery and thus hampered GDSI’s litigation of this case,

   while allowing them to introduce evidence that relates to the very matters upon which Defendants

   refused to provide discovery.

           Defendants’ bad faith litigation conduct has equally prejudiced GDSI’s litigation of the

   damages issues in this case. In denying Defendants’ motion for relief from the default judgment,

   the Court noted GDSI’s assertion that its “expert was required to estimate incidental damages

   based on alternative sources in light of Defendants’ failure to produce key documents.” [D.E. 245

   at 7.] The Court correctly found that amount of “the resources expended by Plaintiff in preparing

   its damages memorandum was primarily a result of Defendants’ failure to comply with discovery

   orders.” (Id. at 8.)

           The Court is familiar with Defendants’ contumacious discovery misconduct and it is not

   necessary to restate it detail here. It is sufficient to note that the record establishes that, despite

   numerous meet-and-confers, lengthy court hearings on motions to compel, and four court orders

   directing Defendants to comply with their discovery obligations, Defendants failed to provide full

   discovery. As the Court noted “Throughout these discovery disputes, which were mainly raised by

   Plaintiff, Defendants failed to comply with Brannon’s orders,” and GDSI “was required to file a

   [sic] successive motion to compel to resolve Defendants’ non-compliance.” [D.E. at 5.] Among

   the discovery demands that Defendants ignored were requests relevant to the issue of damages and,

   in particular, concerning Defendant Grupo Rontan’s severely delinquent tax obligations and the

   valuation of the company’s shares.



                                                     2
Case 9:18-cv-80106-DMM Document 254 Entered on FLSD Docket 11/19/2020 Page 3 of 5




           Defendants have identified three fact witnesses and one expert witness 1 on their witness

   list for the hearing. 2 [D.E. 250.] In view of their bad faith discovery conduct, Defendants should

   not be permitted to elicit any testimony from these witnesses—or from any witness called by

   GDSI—that concerns matters as to which they refused to provide discovery, including Defendant

   Grupo Rontan’s tax liabilities and the valuation of its property. Permitting Defendants to introduce

   new evidence on these matters at the hearing would reward their bad faith litigation. It would also

   severely prejudice GDSI, which was unable to conduct meaningful discovery on these matters.

   See Tabarestani v. WalMart Inc., Case No. 18-62693-CIV-SNOW 2020 WL 5790972, at *5 (S.D.

   Fla. August 29, 2020) (“Permitting such a practice would result in ‘trial by ambush,’ which the

   rules of discovery are designed to prevent.”).

                                             CONCLUSION

          As this Court has noted, GDSI “is entitled to a timely resolution of this matter” but “has

   been deprived of this right” as a result of Defendants’ bad faith litigation tactics. [D.E. 206 at 7.]

   GDSI respectfully requests that the Court enter an order in limine precluding Defendants from

   introducing any evidence at the damages hearing that concerns matters upon which they failed to

   provide discovery.

   Dated: November 19, 2020                              Respectfully submitted,

                                                         BOIES SCHILLER FLEXNER LLP

                                                         By: /s/ Carlos M. Sires
                                                             Carlos M. Sires, Esq.
                                                             (Fla. Bar No. 319333)

   1
    GDSI is contemporaneously moving to exclude the expert witness on the basis that Defendants
   withdrew him as a witness when they failed to submit an expert report and make him available for
   deposition.
   2
    Defendants apparently do not intend to introduce any exhibit that was not produced in discovery.
   Their Exhibit List does not specifically identify any document, stating only “All exhibits listed on
   Plaintiff’s Exhibit List not objected to by Defendants.” [D.E. 250.]

                                                     3
Case 9:18-cv-80106-DMM Document 254 Entered on FLSD Docket 11/19/2020 Page 4 of 5




                                                             James Grippando
                                                             (Fla. Bar No. 383015)
                                                             401 East Las Olas Blvd., Suite 1200
                                                             Fort Lauderdale, Florida 33301
                                                             Telephone: (954) 356-0011
                                                             Facsimile: (954) 356-0022
                                                             csires@bsfllp.com
                                                             jgrippando@bsfllp.com

                                                        PAUL WEISS RIFKIND, WHARTON &
                                                        GARRISON LLP

                                                             William A. Isaacson, Esq.
                                                             (Admitted Pro Hac Vice)
                                                             2001 K Street, NW
                                                             Washington, DC 20006-1047
                                                             Telephone: (202) 223-7300
                                                             Facsimile: (202)-223-7420
                                                             wisaacson@paulweiss.com

                                                         Attorneys for Global Digital Solutions, Inc.




                  LOCAL RULE 7.1(A)(3)(A) STATEMENT OF CONFERRAL

          Counsel for GDSI certifies that she has conferred with counsel for Rontan in a good faith

   effort to resolve the issues raised in the motion and has been unable to do so. Plaintiff’s counsel

   conferred by email and by phone but was unable to resolve the issues raised in this motion.



                                                By: /s/ Carlos M. Sires
                                                     Carlos M. Sires, Esq.




                                                   4
Case 9:18-cv-80106-DMM Document 254 Entered on FLSD Docket 11/19/2020 Page 5 of 5




                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing was served on all

    counsel of record via the court’s CM/ECF System on November 19, 2020.



                                             By: /s/ Carlos M. Sires
                                                  Carlos M. Sires, Esq.




                                                5
